Title: From Benjamin Franklin to Richard Jackson, 11 April 1763
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
Philada. April 11. 1763.
I am now to acquaint you that the Assembly of this Province have unanimously made Choice of you as their sole Agent, and have united the two Salaries of £100, which they formerly paid to Mr. Partridge and Mr. Charles, by voting £200 Sterling as your Salary. I hope this Appointment will not be disagreable to you, as I think I had your Permission to name you on the Occasion. If you accept, you will keep and exhibit yearly an Account of any Disbursements you find necessary to make for the Province, which will be paid besides the Salary.
Being myself appointed one of the Committee of Correspondence, I shall shortly send you the Minutes of the late Session, and from time to time whatever may be necessary to inform you of our Affairs. And I hope to receive from you early Notice of such Proceedings at home, as it may be useful for our Assembly to be acquainted with.
Be so good as to present my respectful Compliments to your Speaker, whom I honour greatly, and to his worthy Brothers, whose Friendship and many Civilities I bear strongly in Memory. Please to remember me also very affectionately to your good Brother and Sister Bridges, and any others of your Family that may do me the Honour to enquire after me. My Son is in his Government, where he seems to have a Prospect of being very comfortably settled. I know he intends to write you as soon as his Hurry is a little over. I am, with the sincerest Esteem: Dear Sir, Your most obedient and most humble Servant
B Franklin
Account of the Number of Churches form’d in the 4 Governments of New England, as they stood at different Periods—viz


Anno 1637 —
16
Churches


1643 —
34
Do


1650 —
40
Do


1680 —
80
Do


1696 —
130
Do


1760 —
530
Do


An amazing Increase within the Memory of Man, 400 upon 130!
R. Jackson Esqr
 Endorsed: Philad April 11th 1763 B Franklin Esqr
